Citation Nr: 1024594	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-20 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for bilateral knee 
disabilities.

3.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 RO rating decision that denied 
service connection for PTSD, a low back disability, bilateral 
knee disabilities, and for diabetes mellitus, to include as due 
to Agent Orange exposure.  In May 2010, the Veteran testified at 
a Board hearing.  

The issues of entitlement to service connection for PTSD 
and for diabetes mellitus, to include as due to Agent 
Orange exposure, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his May 2010 hearing before the Board, the Veteran withdrew 
his appeals concerning the issues of entitlement to service 
connection for a low back disability and entitlement to service 
connection for bilateral knee disabilities.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to service connection for a low back 
disability have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).  

2.  The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to service connection for bilateral knee 
disabilities have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw a 
Substantive Appeal filed by the appellant personally without the 
express written consent of the appellant.  38 C.F.R. § 20.204(c).  

In July 2008, the Veteran submitted a VA Form 9 perfecting his 
appeals as to the issues of entitlement to service connection for 
a low back disability and entitlement to service connection for 
bilateral knee disabilities.  At his May 2010 hearing before the 
Board, the Veteran stated he was withdrawing his appeals as to 
the issues of entitlement to service connection for a low back 
disability and entitlement to service connection for bilateral 
knee disabilities.  The Board finds that the Veteran's statement 
indicating his intention to withdraw the appeals as to these 
issues, once transcribed as part of the record of his hearing, 
satisfies the requirements for the withdrawal of a substantive 
appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the Veteran has withdrawn his appeals as to the issues of 
entitlement to service connection for a low back disability and 
entitlement to service connection for bilateral knee 
disabilities, there remain no allegations of errors of fact or 
law for appellate consideration concerning these issues.  The 
Board therefore has no jurisdiction to review the issues.  
Accordingly, the issues of entitlement to service connection for 
a low back disability and entitlement to service connection for 
bilateral knee disabilities are dismissed.  


ORDER

The appeal concerning the issue of entitlement to service 
connection for a low back disability is dismissed.  

The appeal concerning the issue of entitlement to service 
connection for bilateral knee disabilities is dismissed.  


REMAND

The other issues on appeal are entitlement to service connection 
for PTSD and entitlement to service connection for diabetes 
mellitus, to include as due to Agent Orange exposure.  The Board 
finds that there is a further VA duty to assist the Veteran in 
developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) [i.e. under 
the criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a combat 
veteran, his assertions of service stressors are not sufficient 
to establish the occurrence of such events.  Rather his alleged 
service stressors must be established by official service record 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  

The Veteran claims service connection for PTSD based on alleged 
stressors in Vietnam.  His service personnel records indicate 
that he was not awarded decorations evidencing combat.  Such 
records show that his occupational specialty was listed as an 
ammunition storage specialist.  He had nine months and twenty 
days of foreign and/or sea service, and he served in Vietnam from 
June 1970 to March 1971.  His service personnel records indicate 
that he served in Vietnam with Company CS&S, 173rd Support 
Battalion, 173rd Airborne Brigade.  The Veteran's service 
treatment records do not show treatment for any psychiatric 
problems including PTSD.  

Post-service private and VA treatment reports show treatment for 
disorders including psychiatric disorders and possible PTSD.  

The Veteran has reported various stressors.  In a July 2005 
stressor statement, he reported that he was in the 173rd Airborne 
unit attached to transportation.  The Veteran stated that he was 
always under fire and passing dead bodies in their convoys.  He 
indicated that his unit was stationed in Phu Bai, Vietnam, 
outside of Qui Nhon, Vietnam.  The Veteran reported that their 
missions involved going through the "Hoang Quy Pass", which was 
the hottest part of Vietnam.  He stated that such events occurred 
in 1970.  

A May 2005 VA treatment entry noted that the Veteran reported 
that he was in the service for two years and that his 
occupational specialty was in transportation.  He stated that he 
transported supplies throughout the combat zone.  The Veteran 
also reported that he was exposed to combat.  

At the May 2010 Board hearing, the Veteran testified that his 
primary occupational specialty was in ammunition storage.  The 
Veteran stated, however, that because the ammunition dump had 
been blown up the night before he arrived, he ended up in 
transportation.  He reported that he served with Company CS&S in 
the 173rd Support Battalion of the 173rd Airborne Brigade.  The 
Veteran indicated that he also supplied fuel for the company and 
that he ended up in convoys.  He stated that they were located in 
a supply area in Phu Bai, right outside of Qui Nhon.  He reported 
that they mostly went through the "Hoang Quy pass", which he 
described as a very bad place.  The Veteran indicated that the 
vehicles in the convoys would be shot at by the enemy.  He stated 
that there were mortar attacks and rifle attacks.  He remarked 
that no soldiers in his unit were killed in those convoys, but 
that some soldiers were shot up and survived.  The Veteran also 
indicated that some vehicles were lost.  He testified that there 
were no major attacks when he was stationed at Phu Bai, or Qui 
Nhon, but that they did face sniper fire.  He also stated that he 
also saw a childhood friend, J.C., in Vietnam and that he later 
heard that he was killed.  

The Board observes that the Veteran had specifically stated that 
he was exposed to rifle attacks and mortar attacks while 
participating in convoys from Phu Bai, right outside Qui Nhon, to 
other parts of Vietnam throughout his period of service (to 
specifically include from June 1970 to December 1970).  The 
Veteran also reported that soldiers in the convoys were wounded 
and that vehicles were lost or damaged.  The Veteran indicated 
that the convoys had to go through the "Hoang Quy Pass", which 
was an especially bad area.  He further stated that when he was 
stationed at Phu Bai or Qui Nhon, his base took sniper fire.  The 
Board observes that a mortar attack on one's unit may be accepted 
as a stressor event that could be verified and, in some cases, 
form the basis of a PTSD diagnosis.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002).  

The Board notes that there is no indication in the record that 
there has been an attempt to verify the Veteran's reported 
stressors through the U.S. Army and Joint Services Records 
Research Center (JSRRC).  Therefore, the Board is of the view 
that an attempt to verify the Veteran's alleged stressors (other 
than the vehicle incident) and to obtain relevant unit histories 
should be made.  

Additionally, the Board observes that a May 2005 VA nursing note 
indicated that the Veteran was positive for PTSD.  A May 2005 
initial mental health evaluation report related diagnoses of 
depressive disorder, not otherwise specified; cocaine dependence; 
and rule out PTSD.  The Board notes that there is no indication 
that the Veteran's claims file was reviewed pursuant to the May 
2005 VA nursing note or initial mental health evaluation report.  

The Board observes that the Veteran has not been afforded a VA 
examination, with a review of the entire claims folder, in order 
to determine whether he meets the diagnostic criteria of PTSD.  
The Board finds that such an examination should be accomplished 
on remand.  38 C.F.R. § 3.159(c)(4).  See also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  

As to the Veteran's claim for entitlement to service connection 
for diabetes mellitus, to include as due to Agent Orange, the 
Board notes that the Veteran clearly served in Vietnam and that, 
therefore, his Agent Orange exposure is conceded.  The Board 
observes that it is unclear from the record whether the Veteran 
actually suffers from diabetes mellitus.  

An August 2004 VA treatment entry noted that the Veteran was 
recommended for a dietician consultation.  He reported that he 
had a family history of diabetes mellitus.  The Veteran indicated 
that he had one recent episode of numbness in the right popiteal 
area followed by numbness on the right side for three days.  He 
stated that he was treated in a private hospital and informed 
that he had a pinched nerve.  As to an assessment, the examiner 
indicated that the Veteran had a history of a right popiteal and 
right-sided weakness and that she was unsure what happened and 
that it was possibly a transient ischemic attack, a pinched 
never, or diabetes mellitus.  

A May 2005 VA treatment entry noted that the Veteran had 
borderline diabetes and that he had not been on his diet.  The 
assessment included "borderline diabetes".  

An April 2006 VA diabetes mellitus examination report noted that 
no diagnosis of diabetes mellitus was found in the Veteran's 
computer records.  The diagnosis was no confirmed diagnosis of 
diabetes mellitus was found.  The Board notes although the 
examiner stated that no diagnosis of diabetes mellitus was found 
in the Veteran's computer records, there are actually diagnoses 
of possible diabetes mellitus of record as shown by the August 
2004 and May 2005 VA treatment entries discussed above.  The 
Board observes that, consequently, it is unclear whether the 
examiner actually reviewed the Veteran's entire claims file in 
providing his diagnosis.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination, with a review of the entire claims 
folder, as to his claim for service connection for diabetes 
mellitus, to include as due to Agent Orange exposure.  Such 
examinations should also be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4).  

Finally, the Board notes that at the May 2010 Board hearing, the 
Veteran testified that he had received recent treatment from his 
private physician, L. Berube, M.D.  The Board also observes that 
there are no VA treatment reports of record subsequent to April 
2006.  As there are possible further treatment records, including 
VA treatment records, that may be pertinent to the Veteran's 
claim, they should be obtained.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, these issues are REMANDED for the following:  

1.  After securing the necessary release, 
obtain copies of any records of the 
Veteran's reported treatment for PTSD and 
for diabetes mellitus, which are not 
already in the claims folder, and dated 
from his separation from service, from Dr. 
Berube.  

2.  Ask the Veteran to identify all other 
medical providers who have treated him for 
PTSD and diabetes mellitus since April 
2006.  After receiving this information and 
any necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
April 2006 should be obtained.  

3.  Contact the Veteran and ask him to 
provide specific details for each stressful 
event he reports having occurred during 
service.  The details should include names, 
dates, locations, unit affiliations, or any 
other identifying information that would 
assist in efforts to attempt to verify the 
occurrence of the reported events.  The 
Veteran should be informed that the details 
in his response are very important to his 
claim.  

4.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, investigate and 
attempt to verify the Veteran's alleged 
stressors, to specifically include rifle 
attacks and mortar attacks on convoys when 
he served with Company CS&S in the 173rd 
Support Battalion of the 173rd Airborne 
Brigade (to specifically include convoys 
going through the "Hoang Quy Pass"), as 
well as sniper fire at his base at Phu Bai 
or Qui Nhon, during his period of service 
in Vietnam (to specifically include from 
June 1970 to December 1970).  JSRRC should 
also be asked to provide the histories of 
the Veteran's unit during the time he was 
in Vietnam.  If more detailed information 
is need for this research, the Veteran 
should be given and opportunity to provide 
it.  

5.  Schedule the Veteran for a VA psychiatric 
examination to determine whether he meets the 
diagnostic criteria for PTSD as a result of a 
verified stressor, to include the incident in 
service when he ran over a Vietnamese man 
while driving a vehicle.  The examination 
report should include a detailed account of 
all pathology found to be present.  The 
report of the examination should include a 
rationale for all opinions expressed.  All 
studies or tests deemed necessary should be 
accomplished.  The claims folder must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  

6.  Schedule the Veteran for a VA 
examination by a physician to determine 
whether he suffers from Diabetes Mellitus, 
to include as due to Agent Orange exposure.  
All studies or tests deemed necessary 
should be accomplished.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  

7.  Thereafter, review the Veteran's claims 
for entitlement to service connection for 
PTSD and entitlement to service connection 
for diabetes mellitus, to include as due to 
Agent Orange exposure.  If the claims are 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


